Citation Nr: 0738421	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  04-39 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increase in Parents' Dependency and 
Indemnity Compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 



INTRODUCTION

Appellants are the surviving parents of the veteran who is 
reported to have had active service from September 1986 to 
July 1988.

The appeal is REMANDED to the regional office (RO) via the 
Appeals Management Center (AMC), in Washington, DC.  
Department of Veterans Affairs (VA) will notify the appellant 
if further action is required.


REMAND

The Board of Veterans' Appeals (Board) initially observes 
that Dependency and Indemnity Compensation is not payable to 
a veteran's surviving parents where the surviving parents' 
annual income exceeds the income limits set by 38 U.S.C.A. §§ 
1315 and 5312 (West 2002).  The pertinent regulations provide 
that payments of any kind or from any source will be counted 
as income unless specifically excluded.  Income is counted 
for the calendar year in which it is received by the 
claimant.  38 C.F.R. §§ 3.251(b) and 3.260 (2007).  However, 
in defining income for DIC purposes, 10 percent of retirement 
payments received by a deceased veteran's parents from Social 
Security or other sources will be excluded.  The remaining 90 
percent is considered income.  38 C.F.R. § 3.262(e)(4) 
(2007).  

The Board also notes that in determining entitlement to 
increased DIC, any un-reimbursed or "unusual" medical 
expenses can be excluded from income within the calendar year 
that they are paid.  The term "unusual" means excessive and 
generally is defined as exceeding five percent of the 
claimants' reported annual income.  38 C.F.R. § 3.262(l)(4) 
(2007).  In this regard, in addition to expenses for certain 
prescriptions and doctor's visits that were counted by the RO 
for 2003, appellants have included a medical expense 
identified as premiums for Medicare (Part B) in the amount of 
$1,408.80 that the RO refused to count in July 2004 on the 
basis that it was being "paid by the State."  However, the 
appellants have listed this expense as an un-reimbursed 
expense, the form on which it is provided specifically states 
that medical insurance premiums (including the Medicare 
deduction) is an allowable medical expense, a claimant's 
statement as to amounts expended for medical expenses 
ordinarily will be accepted unless circumstances create doubt 
as to its credibility, and the record does not reflect how 
the RO verified that this expense was "paid by the State."  

Consequently, the Board finds that it has no alternative but 
to remand this matter so that the RO may provide the evidence 
on which it relied to conclude that the $1,408.80 that 
appellants reportedly paid in premiums for Medicare (Part B) 
in 2003 were "paid by the State," and are therefore not an 
allowable expense pursuant to 38 C.F.R. § 3.262(l)(4) (2007).

In addition, as was noted above, in defining income for DIC 
purposes, 10 percent of retirement payments received by a 
deceased veteran's parents from Social Security or other 
sources will be excluded from countable income (38 C.F.R. § 
3.262(e)(4) (2007)), and it is unclear whether the RO 
considered this provision in determining appellants' 
entitlement to increased DIC benefits.  

Accordingly, the case is REMANDED for the following action:

1.  All evidence considered by the RO 
to conclude that that the $1,408.80 
that appellants reportedly paid in 
premiums for Medicare (Part B) in 2003 
were "paid by the State," and are 
therefore not an allowable expense 
pursuant to 38 C.F.R. § 3.262(l)(4) 
(2007), should be associated with the 
claims folder.

2.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the claim, making 
sure to consider that in defining income 
for DIC purposes, 10 percent of 
retirement payments received by a 
deceased veteran's parent(s) from Social 
Security or other sources will be 
excluded from countable income (38 C.F.R. 
§ 3.262(e)(4) (2007)).  If the benefit 
sought on appeal remains denied, 
appellants and their representative 
should be provided a supplemental 
statement of the case and given the 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellants need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



